Citation Nr: 1201546	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right knee meniscectomy (right knee disability) prior to August 12, 2009, and a rating in excess of 30 percent for such disability from October 1, 2010, forward. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Board remanded the claim pertaining to a right knee disability to the agency of original jurisdiction (AOJ) for further development.  Upon remand, the Veteran was granted a 100 percent temporary evaluation for such disability based on surgery and convalescence for the period beginning August 12, 2009, and a 30 percent rating for the period beginning October 1, 2010.  See September 2009 rating decision.  As this was not a full grant of the benefit sought on appeal and the Veteran has not expressed satisfaction with the ratings lower than 100 percent, the issue on appeal is as stated above.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The instructed development was completed and the case is ready for adjudication.  

Additionally, the issue of entitlement to service connection for depression, as secondary to the service-connected right knee disability, has been raised by the record.  See December 2011 informal hearing presentation.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it.  Therefore, this issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 12, 2009, resolving all reasonable doubt in the Veteran's favor, his right knee disability was status post meniscectomy with x-ray evidence of arthritis, manifested by pain, intermittent locking and popping and effusion, crepitus, subjective reports of falling or giving way of the knee, flexion from 110 to at least 140 degrees, and generally full extension with limitation to 10 degrees during flare-ups, upon consideration of additional functional loss due to pain and other factors; with no objective evidence of severe recurrent subluxation or lateral instability, ankylosis, malunion or nonunion of the tibia or fibula, genu recurvatum, or scars that are symptomatic or of such a size so as to warrant a separate rating.

2.  For the period beginning October 1, 2010, the Veteran's right knee disability has manifested by no more than mild chronic residuals including pain and limited motion status post right total knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the right knee disability status post meniscectomy for the period prior to August 12, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-5257 (2011).

2.  The criteria for a separate rating of 10 percent for right knee arthritis with limitation of extension for the period prior to August 12, 2009, only, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2011).

3.  The criteria for a rating in excess of 30 percent for the period beginning October 1, 2010, for the right knee disability status post total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2004, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim (i.e., evidence that his right knee disability has increased in severity), as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In June 2006, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this second letter was cured by the subsequent readjudication of the claim, including in a September 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Concerning the duty to assist, all pertinent, identified treatment records have been obtained and considered.  In particular, as directed in the prior remand, VA records dated from August 2004 forward, as well as outstanding records from Dr. Hartman, were obtained and considered.  There is no indication that the Veteran receives any benefits from the Social Security Administration for his claimed disability.  

Additionally, the Veteran was afforded VA examinations pertaining to his right knee disability in April 2005 and September 2010, which was more than one year after his August 2009 right total knee replacement surgery.  The most recent VA examination was provided in compliance with the remand instructions.  Neither the Veteran nor his representative has argued that the medical evidence of record, including the VA examinations, is inadequate for rating purposes.  Further, a review of the examination reports reveals no inadequacies.  The examiners conducted all necessary tests and recorded all pertinent symptomatology and findings, to include any functional impairment.  There is also no indication that the Veteran's right knee disability has increased in severity since the last medical evidence of record.

For the above reasons, the prior remand directives were completed.  Further, in the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, if the maximum available rating has been assigned under the applicable code, consideration of these provisions is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, the Veteran was historically awarded a 20 percent rating for his right knee disability effective in February 1972, and he applied for an increased rating in July 2004.  He was afforded VA examinations in April 2005 and September 2010, and there are VA and private treatment records in the claims file covering the period from April 2000 to July 2010.  There is no indication that the Veteran's right knee symptomatology has increased in severity since the last medical evidence of record.  

With regard to the period prior to August 12, 2009, the Veteran's prior 20 percent rating for residuals of right knee meniscectomy was continued under Diagnostic Code (DC) 5259-5257.  See 38 C.F.R. §§ 4.27, 4.71a.  The Board notes that this evaluation has been in effect continuously for over 20 years and, therefore, it cannot be reduced absent a showing that the evaluation was based on fraud.  Further, if the Veteran's disability manifested additional symptomatology during the period on appeal that was not contemplated by the prior rating, an additional rating should be awarded.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

The Veteran underwent a right knee meniscectomy in 1971 and an arthroscopy in 1982, and he continued to have right knee symptomatology over the years.  Pertaining to the periods on appeal, the Veteran complained of chronic right knee pain and was diagnosed with degenerative joint disease or osteoarthritis, as shown by x-rays, as of at least July 2003.  As early as June 2004, it was noted that he would require a right total knee replacement, and the surgery was scheduled for August 2004.  However, before the surgery could be completed, the Veteran sustained a severe work injury to the pelvis and low back, and the surgery was delayed until August 12, 2009.  See, e.g., July 2003 private record from Dr. H, August 2004 VA treatment record, September 2010 VA examination report.

The Veteran's right knee disability is currently assigned a 20 percent rating under DC 5259-5257 for the period prior to August 12, 2009.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage (meniscus).  The Board notes that, under DC 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in the joint warrants a rating of 20 percent.  See 38 C.F.R. § 4.71a.

Pursuant to DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.  Consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257, as it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5010, traumatic arthritis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (established by x-ray) will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent, extension of the leg must be limited to 15 degrees.  For a rating of 30 percent or higher, extension of the leg must be limited to 20 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a.  Additionally, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for associated functional loss.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).
  
VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

As noted above, the Veteran sought an increased rating in September 2004.  Although prior to the relevant period, a July 2002 VA treatment record notes complaints of increasing pain, stiffness, popping and subjective instability in the right knee.  The Veteran reported falling once and that he had to be careful about getting up, as he felt like he might fall.  He had used a soft brace on the knee with some improvement, as well over-the-counter Advil as needed but never on a regular basis.  Similarly, a July 2003 private record from Dr. H reflects that the Veteran was wearing a brace that day, but he was up and active and getting by without much problem.  He walked without gait aids or a limp.  There was objective full extension and flexion to 120 degrees, with crepitus laterally and medially.  Degenerative joint disease or osteoarthritis was diagnosed during each of these treatment sessions.

Private records dated from June 2004 through March 2005 reflect continued complaints of right knee pain and the need for right total knee replacement.  In June and August 2004, range of motion was 5-10 degrees from full extension and flexion to 120 degrees.  Objective evaluation showed normal stability, muscle strength and tone, with crepitus and pain medially and laterally.  In December 2004, there was full extension and flexion to at least 140 degrees, with no objective instability, tenderness, or crepitus, and negative Lachman's, drawers, and McMurray's testing.  A March 2005 record from Dr. H for workers' compensation purposes reflects 10-15 degrees of right knee "flexion contracture."  There was no deformity or instability, but substantial crepitus in the medial and lateral joint lines and subpatellar area.  Dr. H again recommended a right total knee replacement but stated that this did not appear to be holding the Veteran back at present.

During an April 2005 VA examination, the Veteran reported slow deterioration of the right knee over the years after his prior surgeries.  He normally worked unloading trucks at a grocery store for 50 hours a week and lifted up to 60 pounds.  He reported a dull, constant, aching pain deep within the joint, as well as popping, grinding, and locking up a couple of times per month.  The Veteran denied any dislocations and stated that the pain was worse with bending, twisting, or stair climbing, and that he could not climb a ladder.  Over-the-counter medications provided some relief, and recent additional prescription medication for pelvic pain from his work injury helped his knee quite a bit.  Range of motion testing showed full extension to 0 degrees and flexion to 110 degrees.  There was good medial and lateral collateral ligament strength, and negative posterior and anterior drawer tests.  The McMurray's test could not be accomplished due to the pelvic fracture.  There were no joint effusions and no palpable pain.  The diagnosis was degenerative osteoarthritis status post meniscectomy, based on x-rays, with residual pain and limitation of motion aggravated by the recent work injury.

Private treatment records after the VA examination and prior to the August 12, 2009 right knee surgery reflect continued complaints of pain and a diagnosis of end-stage osteoarthritis.  An April 2005 record demonstrates 10 degrees of flexion contracture and flexion to 120, with no objective instability, and adequate muscle strength and tone which was unchanged.  There was again crepitus in the medial and lateral joints as well as subpatellar area.  Follow-ups in May 2006 and May 2007 reflect the continued need for knee replacement surgery, but no new specific complaints other than increased pain.  Similarly, a July 2006 VA treatment record reflects complaints of pain at a level of 4-6 including the right knee, which was alleviated by pain medication and aggravated by sitting or standing.

In a June 2009 private session, the Veteran complained of right knee pain with giving way, cracking, popping with unspecified reduced motion and increased pain.  The knee was noted to be stable with known end-stage changes.  A July 2009 MRI in preparation for surgery showed advanced tricompartmental osteoarthritis with severe chondromalacia, joint space narrowing and osteophytosis.  There were degenerative tears of the medial and lateral menisci, and it was noted that the anterior cruciate ligament may be chronically torn, and a tear could not be excluded from the posterior cruciate ligament.  There was no other fracture or other suspicious bone lesion, although there was a subchondral cystic change in the weight-bearing compartments, a small joint effusion, and a possible ganglion cyst adjacent to the posterior aspect of the joint.  

An August 12, 2009 preoperative examination note reflects complaints of difficulty doing activities of daily living, getting up and down, standing, and walking for short periods of time due to the right knee.  Range of motion was to 5 degrees of full extension, and there was mild valgus deformity and trace effusion.  Muscle strength and tone was excellent and neurological findings were normal.  X-rays again showed end-stage changes.  

During the September 2010 VA examination, the Veteran reported that reported his right knee had progressively worsened from 2005 to 2009, and that he had been receiving steroid injections without relief and that right total knee replacement surgery was recommended because the knee was "bone on bone."

The lay and medical evidence of record is generally consistent for this period.  In summary, the Veteran's right knee manifestations throughout the period prior to August 12, 2009, included pain, painful and limited motion, intermittent locking and popping, crepitus, and subjective reports of falling or giving way of the knee.  These symptoms could be attributable to several causes of knee impairment.

With respect to symptomatic removal or torn semilunar cartilage (meniscus), the McMurray's test was negative in December 2004, and there was no joint effusion in April 2005.  However, shortly before the Veteran's 2009 surgery, an MRI showed meniscal tears and a small joint effusion.  As such, there is some evidence of continued meniscal involvement, which is consistent with the currently assigned rating with reference to DC 5259.  The Veteran is already in receipt of the maximum rating of 20 percent for meniscal injury under DC 5259 (or DC 5258).  

Further, concerning recurrent subluxation or instability under DC 5257, testing from 2004 through April 2005 consistently showed no objective instability, including negative Lachman's and drawer tests.  Although a July 2009 MRI showed possible ligamentous tears, this was not conclusive.  While the Veteran is competent to report subjective instability or giving way, he is not competent to determine the cause of such symptomatology due to the complex nature of the knee.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that there may be any subluxation or lateral instability, the evidence of record does not support a finding of severe impairment of the right knee to warrant the maximum rating of 30 percent under this diagnostic code.  Rather, the Veteran continued to have significant range of motion and functional use of the knee, with only occasional subjective falling or giving way.  As such, a rating in excess of 20 percent is not warranted under DC 5257.

The Board notes that x-rays showed tricompartmental arthritis throughout this period, which was noted to be advanced or end-stage at several points.  Indeed, the Veteran was diagnosed with osteoarthritis status post meniscectomy with residual pain and limitation of motion at the April 2005 VA examination.  As such, the Board has considered whether a separate or higher rating is warranted for this period under the diagnostic code for arthritis based on limitation of motion.  

In this regard, the Veteran had right knee flexion ranging from 110 to at least 140 degrees throughout this period. This is well over the measurement for even a noncompensable rating based on limitation of flexion (or 60 degrees), even considering any additional limitation due to pain or other factors.  See DC 5260.  

The Veteran also had objective full extension in July 2003, December 2004, and at the April 2005 VA examination.  However, he also had limited extension on several occasions, as shown in August 2004, March 2005, at an April 2005 treatment session, and during his August 12, 2009 pre-operative evaluation.  This would be consistent with increased limitation of extension during flare-ups or due to pain and other factors, pursuant to DeLuca and Mitchell, supra.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his right knee extension was limited to 10 degrees, when considering flare-ups, from arthritis status post-meniscectomy, as shown by the medical evidence of record.  Further, the evidence reflects that the Veteran's right knee disability progressively increased in severity over the more than 30 years since he was initially granted service connection, and this symptomatology was not previously demonstrated.  

As noted above, if a disability manifests additional symptomatology during the period on appeal that was not contemplated by the prior protected rating, an additional rating should be awarded.  See 38 C.F.R. § 3.951(b); Murray, 24 Vet. App. 420.  As also noted above, a separate rating may be awarded under DC 5257 and DC 5010 where the rating is based on additional disability such as compensable limitation of motion, as is shown in this case.  See VAOPGCPREC 23-97.  As discussed above, the evidence does not support a rating in excess of 20 percent for the right knee for this period under DC 5259-5257.  However, the Board finds that a separate rating of 10 percent, but no higher, is warranted under DC 5010-5260 for limited extension from resulting arthritis for the period prior to August 20, 2009.  The remainder of the Veteran's complaints for this period are already contemplated under the currently assigned rating.  See 38 C.F.R. § 4.14.  

The Board has also considered other relevant diagnostic codes.  In particular, there is no indication of ankylosis, as the Veteran retained significant range of motion of the knee at all times, albeit with pain.  See 38 C.F.R. § 4.71a, DC 5256.  There is also no evidence of malunion or nonunion of the tibia or fibula.  In this regard, although the Veteran wore a knee brace at times, there is no indication that this was due to nonunion or loose motion.  See 38 C.F.R. § 4.71a, DC 5262.  There is also no evidence of genu recurvatum (hyperextension of the knee).  See 38 C.F.R. § 4.71a, DC 5263.  Additionally, with regard to the Veteran's two prior right knee surgeries, there is no evidence that the scars from such surgeries are deep or nonlinear, cover at least 144 square inches, are symptomatic, or result in any addition limitation of function.  See 38 C.F.R. § 4.118, DCs 7801-7805.  As such, a separate or higher rating is not warranted for this period under any of these diagnostic codes.

For the period beginning October 1, 2010, the Veteran's right knee disability is currently assigned a 30 percent rating for status post total knee replacement (prosthesis).  Under DC 5055, a 100 percent rating will be assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  See 38 C.F.R. § 4.71a, DC 5055.  

During the September 2010 VA examination, the Veteran reported 90 percent improvement since the right total knee replacement surgery, with symptoms of daily mild residual medial knee pain, clicking, an occasional weak feeling when going down steps or stairs, and mild intermittent swelling.  There was no reported instability or stiffness, and the Veteran did not use any assistive devices for his right knee, although he used a cane for his work injuries to the pelvis and low back.    Objectively, the Veteran had normal posture and gait, although using a cane for the unrelated work injuries.  There was no muscle atrophy or hypertrophy, and strength testing was within normal limits for the Veteran's age.  Range of motion was from 0 to 100, limited by pain and total knee replacement.  There was no indication of additional limitation of motion due to pain, fatiguability, lack of endurance, or weakness, to include after repetitions.  There was also mild tenderness along the left medial joint line, a positive grind, and the right knee was larger and slightly more deformed than the left knee.  The ligaments were intact, there was no objective instability, the McMurray's test was negative, and there was no effusion.  There was also no acquired genu varum, valgus, or recurvatum.  X-rays showed a satisfactory appearing total knee replacement.  The diagnosis was right knee degenerative joint disease status post total knee replacement with mild functional limitation, and scar status post total knee replacement with no functional limitation.

In a September 2010 statement shortly before the this examination, the Veteran reported that his right knee surgery was helpful in some ways, but that he still has problems and is unable to do some things.  Specifically, he described difficulties going down stairs, kneeling, climbing ladders, and crossing the legs.  He also described pain on both sides of right knee, soreness, and warmth.  These descriptions are generally consistent with those in the VA examination report.  However, the examiner summarized the Veteran's symptoms as mild, with good outcome from the surgery and rehabilitation, and excellent report by Dr. H.  He further characterized the Veteran's resulting functional limitation as mild.  The Board finds the examiner's characterization of the severity of the Veteran's condition to be highly probative, as it is based on medical expertise, examination of the Veteran, and review of prior treatment records.

Considering all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his right knee disability for the period beginning October 1, 2010.  The Board notes that this rating for status post right total knee replacement subsumes both the previously assigned rating for residuals of meniscectomy and the rating assigned herein for arthritis with limitation of extension for the period prior to August 12, 2009, pursuant to DC 5055.

In particular, the Veteran does not have chronic residuals of severe pain or weakness sufficient to warrant a rating in excess of the minimum rating of 30 percent for his right knee disability under DC 5055.  Rather, there has been only slightly limited range of motion, mild pain, and no additional functional loss during flare-ups or with repetitive motion during this period.  This has been characterized as mild functional limitation by VA medical professionals, and the Board agrees with this characterization after review of all lay and medical evidence of record.  

A higher rating is also not warranted when evaluating the Veteran's symptomatology by through analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  In this regard, there is no evidence of ankylosis to warrant a rating under DC 5256, as the Veteran retains a significant range of motion.  Further, the evidence for this period reflects full extension to 0 degrees and limitation of flexion to 100 degrees.  Even considering any possible additional loss due to pain or other factors during flare-ups or with repetitive movement, there is no indication that the Veteran's limitation meets the criteria for even a noncompensable rating under DCs 5260 and 5261.  See DeLuca, 8 Vet. App. 202.  Additionally, there is no evidence of right knee disability to sufficient to warrant a rating in excess of 30 percent as analogous to impairment of tibia and fibula under DC 5262, as there is no indication of nonunion with loose motion requiring brace.  See 38 C.F.R. § 4.71a.  Rather, the Veteran has not required any assistive device, including a brace, for his right knee after the surgery.  

The Board notes that the evidence also demonstrates a scar from the Veteran's right knee total replacement surgery.  The Veteran was granted separate service connection for the scar with a noncompensable rating effective as of August 12, 2009, or the date of the surgery, in a September 2011 rating decision.  There is no evidence of any appeal from such rating in the claims file.  Furthermore, the Board notes that the evidence does not support a compensable rating for the scar.  In this regard, the Veteran reported no complications, skin breakdown, or infections from the scar during the September 2010 VA examination.  The examiner measured the scar as 6 inches in length by 0.2mm-0.5mm in width.  The scar was superficial, with no damage to underlying soft tissue, and there was no tenderness upon examination and no resulting limitation of motion or function.  There was also no abnormal texture or pigmentation, disfigurement, distortion, or asymmetry of features.  In summary, the scar was superficial, measured less than 144 square inches (or 929 sq. cm.), was not unstable or painful, and resulted in no limitation of function.  Moreover, any possible limitation of motion due to the scar is already contemplated by the currently assigned rating for this period.  As such, a compensable rating for the scar is not warranted.  See 38 C.F.R. §§ 4.114, 4.118, DCs 7800 to 7805 (2011).			
All possibly applicable diagnostic codes have been considered in coming to the conclusions discussed herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were assigned by the AOJ as indicated, and a separate 10 percent rating based on arthritis with limitation of extension for the period prior to August 12, 2009, only, is assigned herein based on additional manifestations during that period.  However, further staged ratings are not appropriate.  While the Veteran's right knee pain increased during the appeal, pain alone does not warrant a higher rating under any particular code.  Rather, any increases in severity were not sufficient for a higher rating, as discussed above.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria, as discussed above.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for a right knee disability during the course of the appeal, other than during the period for surgery and convalesence for which he was granted a 100 percent temporary evaluation.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence reflects that the Veteran has been unemployed since 2004 due to a pelvic fracture from a work injury.  There is no indication that the right knee was involved, or that the Veteran's unemployment is related to his right knee.  As such, a claim for a TDIU has not been raised and need not be addressed at this time.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran's claim has been granted to the extent described above, based in part on the application of such doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for the right knee under DC 5259-5257 (or other codes), and a separate rating of 10 percent for limitation of extension of the right knee from arthritis under DC 5010-5260 for the period prior to August 9, 2009.  Additionally, the preponderance of the evidence is against a rating in excess of 30 percent for the right knee disability status post total knee replacement for the period beginning October 1, 2010.  As such, the benefit of the doubt doctrine does not apply in these respects, and the claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 20 percent for residuals of right knee meniscectomy prior to August 12, 2009, is denied.

A separate rating of 10 percent, but no higher, for right knee arthritis with limitation of extension is granted for the period prior to August 12, 2009, only.

A rating in excess of 30 percent for the right knee disability status post total knee replacement from October 1, 2010 forward, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


